Citation Nr: 9910977	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-30 530	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1965 to November 1968.  

In a May 1991 decision, the Board of Veterans' Appeals 
(Board), denied entitlement to a permanent and total 
disability rating for pension purposes.  The veteran appealed 
the determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
and, in June 1993, the Court issued a joint motion for remand 
of the issue of entitlement to a permanent and total 
disability rating for pension purposes signed by the 
veteran's representative and attorneys from the VA Office of 
General Counsel.  Based on the Court's November 1994 order 
and the instructions as set forth in the joint motion for 
remand, the case was remanded by the Board to the regional 
office (RO) in April 1995.  

Pursuant to development conducted while in remand status, 
entitlement to a permanent and total disability rating for 
pension purposes was granted by the RO in March 1997.  The 
effective date assigned for the permanent and total 
disability rating for pension purposes was December 13, 1988.  
This action resulted in an award of past-due benefits to the 
veteran in the amount of $63,835.00.  The veteran's attorney, 
W. H., asserts that he is entitled to 20 percent of this 
award, or $12,767.  It is noted that W.H. reported that the 
veteran has paid W. H. only $3,800.  

A July 1997 VA Form 119, Report of Contact, reveals that the 
attorney, W. H., contacted the RO to inquire about his 
attorneys fees.  W. H. reported that the veteran had received 
an award of retroactive benefits and that it did not appear 
that the 20 percent attorney fee had been withheld.  The RO 
adjudicator noted that a review of the claims file revealed 
that it appeared that the veteran had been paid 100 percent 
of the retroactive benefits awarded.  A VA Form 119, also 
dated in July 1997, reveals that the RO attempted to contact 
the veteran on several occasions in July 1997 and was unable 
to do so.  However, the RO adjudicator did note that the 
veteran had spoken with W. H. and that he understood that he 
must pay the 20 percent or the amount that the Board 
determines must be paid since he had already been paid 100 
percent of the retroactive benefits due.  

By letter dated in August 1997, the RO informed the veteran 
that there was an attorney fee agreement of record which 
provided for the payment of attorney fees by the VA directly 
from past-due benefits.  The RO informed the veteran that the 
RO had erroneously awarded 100 percent of the past-due 
benefits to the veteran instead of withholding twenty percent 
of the past-due benefits awarded for attorneys fees.  The RO 
stated that the claims file was being transferred to the 
Board for a determination of eligibility for payment of 
attorney fees from past-due benefits.  The RO also reported 
that the maximum attorney fee payable from past-due benefits 
may not exceed 20 percent of the past-due benefits and that 
when the Board made its decision the veteran would be 
notified of the amount of fees that he would be required to 
repay his attorney.  The RO also advised the veteran of the 
appropriate laws and regulations.  A copy of this letter was 
sent to the veteran's attorney, W. H.

In a September 1997 letter to W. H., the Deputy Chief Counsel 
for Legal Affairs at the Board stated that the veteran had 
been awarded past-due benefits in the amount of $63,835; that 
20 percent of that award should have been withheld, pending a 
Board determination regarding W. H.'s eligibility to receive 
a fee from the past-due benefits; that the veteran had been 
erroneously paid 100 percent of the past due benefits; and 
that the case had been transferred to the Board for a formal 
decision regarding the amount of fees W. H. was entitled to 
receive from the veteran.  It was noted that, because the VA 
had no legal authority to pay attorney fees when payment of 
the complete amount of past-due benefits had been made to the 
veteran, the Board generally did not issue formal decisions 
in such situations.  See VAOPGCPREC 27-92 (December 1992).  
However, the Deputy Chief Counsel for Legal Affairs at the 
Board concluded that, because the parties to the fee 
agreement are entitled to know whether the fee provided for 
in the fee agreement entered into is reasonable, the Board 
would be asked to review the fee agreement between the 
veteran and W. H. on its own motion pursuant to 38 U.S.C.A. 
§ 5904(c)(2) (West 1991).



FINDINGS OF FACT

1.  In May 1991, the Board entered a decision which denied 
entitlement to a permanent and total disability rating for 
pension purposes; the notice of disagreement leading to the 
Board's decision was received by the RO in May 1990, 
subsequent to November 18, 1988.  

2.  In May 1991, the veteran entered into an Attorney-Client 
Fee Contract with attorney C.C. and any other attorneys 
associated with C. C., for representational services before 
the Department of Veterans Affairs (VA); the agreement stated 
that the payment of the attorney fees was contingent on an 
award of benefits, and would be 20 percent of the past-due 
benefits awarded.  

3.  The veteran appealed the Board's May 1991 decision to the 
Court and, pursuant to a June 1993 joint motion for a remand 
and a November 1994 Court order, the Board remanded the 
veteran's case to the RO in April 1995.  

4.  In January 1995, the veteran again entered into an 
Attorney-Client Fee Contract with attorney C.C. and any other 
attorneys associated with C. C., particularly to include W. 
H., (hereafter referred to solely as W. H.) for 
representational services before the VA.  The agreement 
stated that the payment of the attorney fees was contingent 
on an award of benefits and that the amount would be 20 
percent of the past-due benefits awarded.  The agreement 
specifically authorized the VA to make direct payment of the 
attorney's fees to the veteran's attorney in the event of a 
favorable decision.  

5.  By rating decision dated in March 1997, the RO granted 
entitlement to a permanent and total disability rating for 
pension purposes, effective from December 13, 1988.  

6.  The fee set forth in the January 1995 fee agreement is 
reasonable, with respect to payment under the agreement based 
upon the grant of a permanent and total disability rating for 
pension purposes. 

7.  The RO awarded payment of the complete amount of past-due 
benefits to the veteran and did not withhold any past-due 
benefits for the purpose of paying attorneys fees.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
the VA have been met with respect to the issue of entitlement 
to a permanent and total disability rating for pension 
purposes.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609 (1998).  

2.  The fee specified in the January 1995 fee agreement 
equals 20 percent of past-due benefits awarded and it is 
reasonable.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(f)-(g) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Judicial Review Act, Pub. L. 100-
687, 102 Stat. 4105 (1988), VA claimants and appellants are 
allowed to enter into agreements with attorneys and agents 
for the payment of fees for services in representing them in 
proceedings before the VA, provided the fees are neither 
"unreasonable" nor "excessive."  A fee may be charged of 
the claimant or appellant if the following conditions are 
met:

(1)  A final decision must have been promulgated by the Board 
with respect to the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for services provided 
before the date on which the Board first makes a final 
decision on the case.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(1);  

(2)  The Notice of Disagreement which preceded the Board 
decision with respect to the issue, or issues, involved, must 
have been received by the RO on or after November 18, 1988.  
38 C.F.R. § 20.609(c); and 

(3)  The attorney-at-law or agent must have been retained not 
later than one year following the date that the decision by 
the Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904 (c)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c)(3).  

The aforementioned provisions are met in this case.  It is 
noted that the veteran initially retained attorney C. C. and 
his associates in May 1991, within one year of the Board's 
final denial of entitlement to a permanent and total 
disability rating for pension purposes.  In addition, the 
notice of disagreement which culminated in the Board's May 
1991 decision was received in May 1990, subsequent to 
November 18, 1988.   

In addition, the fee agreement between the veteran and the 
attorney must be filed with the Board within 30 days of its 
execution.  38 U.S.C.A. § 5904(c)(2); 38 C.F.R. § 20.609(g).  
The record contains an April 1992 notice of appearance before 
the Court in which the attorney, an associate of C. C., 
indicated that a fee agreement was attached.  However, a fee 
agreement dated in May 1991 was first received at the RO in 
September 1992.  The Board notes that, regardless of whether 
the May 1991 fee agreement was received in April or September 
1992, it was not filed with the Board within 30 days of its 
execution.  

By letter dated in February 1995, the Board requested 
clarification within 30 days as to whether W. H. intended to 
represent the veteran before the VA.  On two occasions in 
March 1995, W. H. informed the Board that he would be 
representing the veteran before the Board and that he would 
soon forward a declaration of representation to the Board.  
The January 17, 1995 fee agreement was first received at the 
RO on March 13, 1995.  By letter dated April 7, 1995, the 
Board informed W. H. that it had received the fee agreement 
on April 3, 1995.  The Board stated that it had instructed 
the RO to process the January 1991 fee agreement for payment 
of W.H.'s fee for services before the VA from past-due 
benefits if such an award is made.  It was noted that if an 
award of past-due benefits was made, the RO would pay 80 
percent of the past-due award to the veteran, withhold 20 
percent of the past-due award, and send the case to the Board 
for a decision as to whether the fee for services before the 
VA should be paid from past-due benefits.  The Board noted 
that "for future guidance" 38 C.F.R. § 20.609 required that 
all such fee agreements be filed with the Board within 30 
days of execution.  The Board also advised W. H. of the other 
requirements for a valid fee agreement concerning services to 
be performed in proceedings for VA benefits before the VA.  
The Board now finds that, in the April 1995 letter, it 
essentially accepted the timeliness of the January 1995 fee 
agreement submitted by W. H. and that it would be inequitable 
to now deny the timeliness of this filing.  Therefore, the 
Board concludes that W. H. has substantially complied with 
the governing regulation in this respect and that the 
underlying goal of the regulation to expeditiously notify the 
Board of his representation was effectively accomplished by 
the attorney.  

Fees which total no more than 20 percent of any past-due 
benefits will be presumed to be reasonable.  38 C.F.R. 
§ 20.609(f).  Both the May 1991 and January 1995 fee 
agreements provide that the fee for representation is 
contingent upon an award of benefits by the VA.  In addition, 
the fee is defined as 20 percent of the total past-due VA 
benefits payable to the veteran.  As such, the fee is 
presumed reasonable.  Beyond the presumption of a reasonable 
fee, the record factually establishes that the attorney fee 
is reasonable with respect to the veteran's claim for a 
permanent and total disability rating for pension purposes.  
The record contains multiple examples of W. H.'s consistent 
efforts to promote the veteran's claim, including, for 
example, preparation of documents filed with the Court, 
Board, and RO and assembling additional evidence in an 
attempt to foster a favorable result.   

A valid fee agreement for VA purposes must also be in 
writing, signed by the attorney and the claimant, and must 
include the name of the veteran, the VA file number, and the 
specific terms under which the amount to be paid for the 
services of the attorney will be determined.  38 C.F.R. 
§ 20.609(g).  The January 1995 fee agreement complied with 
these requirements.

The specific terms of the amount to be paid the attorney must 
be provided.  38 C.F.R. § 20.609(g).  The January 1995 fee 
agreement between the veteran and W. H. specifically states 
that the fee for representation is contingent upon the award 
of benefits by the VA.  The agreement further provides that, 
if an award is made, the fee will equal 20 percent of the 
total past-due VA benefits payable to the veteran.  
Therefore, the specific terms of the amount to be paid the 
attorney were provided. 

In view of the foregoing, the Board concludes that the 
January 1995 attorney fee agreement between the veteran and 
W. H. complies with the aforementioned statutory and 
regulatory requirements.  

Since the permanent and total disability rating for pension 
purposes was made effective from December 13, 1988, pension 
is payable to the veteran from January 1, 1989, the first day 
of the following month.  38 U.S.C.A. § 5111(a) (West 1991).  
Under 38 C.F.R. § 20.609(h)(3), the period of past-due 
benefits for attorney fee purposes extends from January 1, 
1989, to March 12, 1997.

The Board notes that the question of whether the attorney is 
entitled to receive payment of attorney fees from past-due 
benefits created by the award of a permanent and total 
disability rating for pension purposes from December 1988 is 
not before the Board inasmuch as the RO did not withhold a 
portion of the retroactive award for payment of attorney 
fees.  The VA has no authority under the law to pay attorney 
fees when no past-due benefits have been withheld for that 
purpose.  VAOPGCPREC 27-92 (December 1992); In re Fee 
Agreement of Wick, 40 F.3d 367 (Fed. Cir. 1994).  See Also 38 
U.S.C.A. § 5904(d)(3); Ruckelshaus v. Sierra Club, 463 U. S. 
680, 685 (1983); Alyeska Pipeline Co. v. Wilderness Society, 
421 U.S. 240, 267-268 (1975); Russell v. Sullivan, 887 F.2d 
170 (8th Cir. 1989).


ORDER

The fee called for in the January 1995 fee agreement is 
reasonable.  



		
	Mark J. Swiatek
Acting Member, Board of Veterans' Appeals


 


